Citation Nr: 1502309	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  11-13 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for residuals of angioplasty.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to February 1978.  He has reported that he also had service with the Army Reserve from February 1989 to September 1991 and from February 1993 to the present.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.


REMAND

The Veteran contends that his hypertension, back pain, and angioplasty were incurred as a result of military service, to include his service with the Army Reserve from February 1989 to September 1991 and from February 1993 to the present.  

The record reflects that some Army Reserve records were submitted by the Veteran.  In addition, some records verifying dates of service in the Army Reserve have been received, but it does not appear that all of the Veteran's dates of service in the Army Reserve have been verified or that complete medical records pertaining to the Veteran's service in the Army Reserve have been obtained.  Therefore, further development to obtain those records is in order.

Additionally, the Board notes that no medical opinion addressing whether the disabilities are related to periods of active duty or active duty for training (ACDUTRA) in the Army Reserves have been obtained.  However, the Board notes that VA must provide a medical examination when there are (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.

In July 2009, the Veteran reported that his blood pressure was elevated during a period of ACDUTRA in Fort Hunter, California, and that the condition has persisted ever since.  He submitted service records from Fort Hunter dated in June 2008, which indicate the Veteran was treated for elevated blood pressure.  In light of the Veteran's service treatment records noting symptoms of elevated blood pressure, the Veteran's competent statements that he experienced the same symptoms since service, and the fact that the Veteran has not been provided a VA examination in response to this claim, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed high blood pressure.  

As the case must be remanded, the RO or the AMC should obtain and associate with the record any outstanding, pertinent records, to include any VA records for the period from March 2014 to the present.

In light of these circumstances, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent evidence, to include VA Medical Center treatment records for the time period from March 2014 to the present.

2. The RO or the AMC should undertake all indicated development to verify the Veteran's periods of active duty, active duty for training and inactive duty for training while a member of the Army Reserve.

3. The RO or the AMC should undertake all indicated development to obtain all medical and personnel records for the Veteran's service in the Army Reserve.  Development to obtain such records should continue until the required records are received or it is determined that further development to obtain the records would be futile.  In any event, the RO or the AMC should request the Veteran to provide a copy of any Army Reserve records in his possession.

4. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the etiology of any hypertension present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the VA examiner.  Any indicated studies should be performed.  The RO or the AMC should inform the examiner of the Veteran's verified periods of active duty and active duty for training.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion as to whether there is a 50 percent or better probability that any hypertension present during the period of the claim is etiologically related to the Veteran's extended period of active duty in the Army and/or any periods of active duty or active duty for training in the Army Reserve.

The rationale for all opinions expressed should also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

5. The RO or the AMC should also undertake any other development it determines to be warranted.  In particular, it should consider whether VA examinations and/or medical opinions for the claims of entitlement to service connection for a back disorder and angioplasty are warranted once the Army Reserve records are received and reviewed.

6. Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




